Citation Nr: 0918822	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-10 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is a statutory bar to a waiver of recovery 
of the overpayment of VA pension benefits in the calculated 
amount of $32,875.00.  

2.  Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $32,875, to 
include whether the debt is valid.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant's daughter




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1941 to May 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that determined that there was a statutory bar 
to a waiver of collection of an overpayment.  Thereafter, in 
a June 2006 supplemental statement of the case, the RO 
indicated that there was no statutory bar to a waiver of 
collection of an overpayment.  

In April 2006, the Veteran's daughter testified at a local 
hearing over which a member of the Committee presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issue of entitlement to a waiver of recovery of an 
overpayment, to include the validity of the debt, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

There was no fraud, misrepresentation, or bad faith on the 
part of the appellant in the creation of the pension 
overpayment in the amount of $32,875.00.  

CONCLUSION OF LAW

There is no statutory bar to a waiver of recovery of the 
overpayment of VA pension benefits in the calculated amount 
of $32,875.00.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.965 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

The obligations to notify and to assist claimants concerning 
the information and evidence needed to substantiate a claim 
for VA benefits that are found in 38 U.S.C.A. §§ 5103 and 
5103A (and the implementing regulations) do not apply to 
claims to waive the recovery of an overpayment.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  As a result, no 
discussion of those provisions is necessary here. 

Statutory Bar to a Waiver

The Committee determined that the Veteran's request for a 
waiver was barred due to his misrepresentation of a material 
fact.  After a RO hearing in which the Veteran's daughter 
testified, the RO indicated in the June 2006 supplemental 
statement of the case that the evidence did not establish 
fraud, misrepresentation, or bad faith after all.  Thus, the 
record contains conflicting adjudications as to the existence 
of fraud on the part of the Veteran.  

If the Board were to determine that the Veteran's request for 
a waiver were barred by fraud, misrepresentation, or bad 
faith, no further development would be appropriate in this 
case, so that matter must be addressed before the equitable 
analysis concerning a waiver.  Ridings v. Brown,  6 Vet. App. 
544, 546 (1994) (the Board must independently address the 
matter of bad faith before addressing whether a waiver is 
appropriate); East v. Brown, 8 Vet. App. 34, 39 (1995) 
(threshold determination must be made as to fraud, 
misrepresentation or bad faith on the part of the appellant).  
Since that issue was fully developed below, the Board will 
address that issue on appeal.  

A waiver of recovery of an overpayment is barred if there is 
an indication of fraud, misrepresentation, or bad faith on 
the part of the Veteran.  38 U.S.C.A. § 5302(c); see also 
38 C.F.R. § 1.965(b)(1) (a waiver is barred if a material 
fact is misrepresented).  The Committee determined in its 
June 2004 decision that a waiver was barred on the basis of 
misrepresentation.  The Committee noted that the Veteran had 
reported the death of his first wife within two months after 
she died, so he should have known that he should report his 
second marriage and the income of his second wife.  Moreover, 
since he had filed many forms verifying his eligibility for 
pension on which the box for "not married" had been 
checked, the Committee determined that the Veteran had 
misrepresented a material fact, which was a legal bar to 
entitlement to a waiver.  38 U.S.C.A. § 5302(c).  

But there is conflicting evidence in the record on this 
matter.  As noted above, the Veteran filed many verification 
forms on which the box for "not married" was checked, even 
after he remarried.  But the Veteran and his daughter 
presented evidence that every year when he was required to 
verify his income, the Veteran relied upon his service 
representative to fill out the forms, and when the forms were 
completed, he signed them.  His daughter pointed out that his 
hearing is extremely impaired, so that he does not always 
understand what is being said to him or why he is required to 
sign what is put in front of him.  Moreover, the record shows 
that when his service representative died, and a new person 
filled out the form in 2002 checking "married" as the 
Veteran's marital status, the Veteran did not object to that, 
but signed those forms as he always did.  By signing the 2002 
form without objecting, an inference is raised that rather 
than taking steps to deliberately misrepresent a material 
fact, the Veteran was merely not paying attention to details 
when he signed the forms each year.  That interpretation is 
consistent with the lay statements by his pastor and a 
friend, indicating that he is a man of integrity.  While 
signing documents without paying attention to their content 
is hardly laudable, it does not constitute an intention to 
engage in fraud, misrepresentation, or acts of bad faith.  

It is the responsibility of the Board to weigh the evidence 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  Here, the 
evidence by the Veteran, his daughter, and the other lay 
people is very credible that the Veteran was not intending to 
deceive VA about his marriage.  As a result, the Board finds 
that there is no indication of fraud, misrepresentation, or 
bad faith on the part of the appellant.  Thus, the requested 
waiver of the recovery of the pension overpayment in the 
calculated amount of $32,865 is not barred by law.  


ORDER

To the extent that no statutory bar to waiver of collection 
of a VA pension overpayment in the calculated amount of 
$32,875 has been shown, the appeal is granted.  


REMAND

The Committee denied the Veteran's request for a waiver on 
the grounds that it was barred by his misrepresentation of a 
material fact.  In the Board's decision, however, the Board 
has determined that the evidence did not establish fraud, 
misrepresentation, or bad faith.  In addition, while the RO 
listed the legal standard to be used in evaluating a request 
for a waiver in the June 2006 supplemental statement of the 
case and stated that the elements of equity and good 
conscience had been considered, it not only did not provide 
any reasoning with respect to the equitable factors that were 
weighed, but also did not identify what conclusion it had 
reached.  Since it is not clear what the outcome of the RO's 
adjudication was, a remand is necessary so that the RO can 
identify its decision.  

In addition, it appears that the issue of the validity of the 
debt has never been adjudicated by the RO.  VAOPGCPREC 6-98 
(where the validity of the debt has been challenged, that 
must be adjudicated before entitlement to a waiver is 
considered); see also Schaper v. Derwinski, 1 Vet. App. 430, 
437 (1991) (in the context of a home loan issue, the validity 
of the debt should be determined before the issue whether a 
waiver is appropriate).  The Veteran's representative has 
argued that when the income of the Veteran's wife was added 
to the Veteran's countable income, the medical expenses that 
can be deducted from income were not subtracted from the 
combined countable income in determining that the amount of 
the debt was $32,875.00.  Indeed, it is not clear that the 
record contains any information at all concerning the medical 
expenses of the Veteran's wife.  

Since the RO has not addressed the validity of the debt 
issue, the Board must consider whether the Veteran would be 
prejudiced by deciding that issue in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993) (when a question 
arises that has not been adjudicated by the RO, the Board 
must consider whether the Veteran will be prejudiced by 
deciding the issue).  Here, since the case has not been fully 
developed on this issue, the Veteran would be prejudiced if 
the Board decided the issue on this record.  Thus, a remand 
is necessary so the RO/AMC can contact the Veteran to obtain 
information concerning the medical expenses between 
February 1989 and November 2003 for his wife and then 
adjudicate that issue.  

Finally, the Veteran has asserted financial hardship would 
result if the overpayment were recovered.  The financial data 
in the record was submitted more than five years ago.  The 
Veteran should be asked to submit current financial 
information.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he submit a current financial status 
report, and information as to any medical 
expenses of his wife between February 1989 
and November 2003 that have not already 
been submitted to VA.  

2.  Readjudicate the claim, addressing 
first the validity of the debt and, if 
necessary, entitlement to a waiver.  If 
the sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


